Motion referred to the court that heard the appeal. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ. Motion by respondent to dismiss the appeal on the ground that it has been taken and is maintained in violation of public policy. The motion is based on a resolution of the Town Board of the Town of Clarkstown, Rockland County, authorizing the Town Attorney to appeal and retaining the attorney on the appeal for the Zoning Board without fee and without incurring any costs and disbursements on the part of the town. It is also stated that certain property owners have agreed to pay the expenses of the appeal. Motion denied, without costs. There is no public policy which precludes a town from accepting reimbursement of its disbursements or from accepting the services of an attorney which are rendered without obligation on the part of the town. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.